732 F.2d 158
84-2 USTC  P 9978
Unpublished DispositionNOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Robert C. Hall, Plaintiff-Appellantv.United States of America;  Peter J. Chyler, Revenue Officer,Internal Revenue Service, Defendants-Appellees.
No. 83-1534.
United States Court of Appeals, Seventh Circuit
March 12, 1984.*

PER CURIAM
Before BAUER, POSNER and COFFEY, Circuit Judges.


1
Hall appeals from the district court's denial of his request for an injunction to prevent the Internal Revenue Service from levying upon his wages to satisfy tax penalties and interest charges that he owes the government.  The basis of the district court's action was that the Anti-Injunction Act, 26 U.S.C. Sec. 7421, divested the court of power to issue the injunction.  We can consider the merits of the district court's action, however, only if we have jurisdiction of the appeal.  We do not.  The record shows that, while the appeal was pending, the levy that Hall sought to enjoin was paid in full.  There is nothing left to enjoin.  Hall therefore has nothing concrete to gain from winning this appeal;  it is moot, and must be dismissed.  See, e.g., Monzillo v. Biller, 735 F.2d 1456, 1459-60 (D.C.Cir.1984).  True, the mere fact that the levy has been paid does not mean there is no controversy between Hall and the Internal Revenue Service.  But if Hall thinks his wages were wrongfully taken from him and should be returned, he should file a claim for refund, and if necessary (after exhausting his administrative remedies) a suit for refund.  See 28 U.S.C. Secs. 1346(a)(1), 7422(a).  It will do him no good to get an injunction against an act that has already taken place.


2
APPEAL DISMISSED.



*
 Originally decided by unreported order;  published at the request of the Internal Revenue Service, and revised for publication, on November 29, 1984.  See Circuit Rule 35(b)(2), (c)(2)